Affirmed and Opinion filed December 31, 2002








Affirmed and Opinion filed
December 31, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00735-CR
 
____________
 
MAURIO LESTER BURNS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal Court at
Law No. 13
Harris County, Texas
Trial Court Cause No. 1122606
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was
convicted of the misdemeanor offense of theft, and sentenced to fifteen days in
the Harris County Jail on June 28, 2002.
On November 21, 2002, this court
ordered a hearing to determine why appellant=s counsel
had not filed a brief in this appeal.  On
December 13, 2002, the trial court conducted the hearing.  The record of the hearing was filed in this
court on December 16, 2002.




The trial court found appellant no
longer desires to prosecute his appeal. 
On the basis of that finding, this court has considered the appeal
without briefs.   See Tex. R. App.
P. 38.8(b).  We find no fundamental error.


Accordingly, the judgment of the
trial court is affirmed.
 
PER CURIAM
 
Judgment
rendered and Opinion filed December 31, 2002.
Panel
consists of Justices Yates, Anderson, and Frost. 
Do
not publish - Tex. R. App. P. 47.3(b).